      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

 UNITED FOOD AND COMMERCIAL
 WORKERS UNION, LOCAL No. 663;
 UNITED FOOD AND COMMERCIAL                          COMPLAINT FOR DECLARATORY
 WORKERS UNION, LOCAL No. 440;                       AND INJUNCTIVE RELIEF
 UNITED FOOD AND COMMERCIAL                          (Administrative Procedure Act)
 WORKERS UNION, LOCAL No. 2; and
 UNITED FOOD AND COMMERCIAL                          Civil Action No. 19-cv-____
 WORKERS UNION, AFL-CIO, CLC,

                                     Plaintiffs,

         v.

 UNITED STATES DEPARTMENT OF
 AGRICULTURE,

                                   Defendant.


                                       INTRODUCTION

       1.     Plaintiffs, three local labor unions and their affiliated international labor union that

represent workers in swine slaughter and processing plants, bring this action pursuant to the

Administrative Procedure Act (APA), 5 U.S.C. §§ 702 & 706(2), seeking injunctive and

declaratory relief with respect to an October 2019 rule promulgated by the United States

Department of Agriculture’s (USDA) Food Safety Inspection Service (FSIS). USDA, Final Rule,

Modernization of Swine Slaughter Inspection, 84 Fed. Reg. 52300 (Oct. 1, 2019). The Rule

dramatically alters the way in which pigs are slaughtered and processed for human consumption

in the United States, abandoning protections for American workers and consumers that have been

in place for decades. The Rule entirely eliminates maximum line speeds and reduces the number

of government-employed “online” safety inspectors on the lines by forty percent, instead allowing
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 2 of 20



the plants to use their own employees—with no required training—to monitor compliance with

health and safety standards.

       2.      As thousands of commenters told USDA during the rulemaking process, the Rule

will jeopardize the lives and safety of both consumers of pork products and workers like Plaintiffs’

members. Experts told USDA during the rulemaking that “there is no doubt that increasing line

speed will increase laceration injuries to workers,” and the elimination of a maximum line speed

will “potentially cause an epidemic of disabling work-related MSDs [musculoskeletal disorders].”

Comments from Professor Melissa J. Perry, May 8, 2018, FSIS-2016-0017-83467 (Perry

Comments); Comments from Association of Occupational and Environmental Clinics, May 8,

2018, FSIS-2016-0017-79890 at 1 (AOEC Comments). Commenters provided the agency with

dozens of peer-reviewed studies and other expert analyses that made it clear that eliminating

maximum line speeds substantially increases the risk of injury to workers in swine slaughter and

processing facilities, like Plaintiffs’ members.

       3.      In issuing the Rule, USDA did not dispute the massive amount of evidence in the

record showing that eliminating maximum line speeds would put the life and safety of thousands

of workers at risk. Rather, its sole response was to state that USDA lacks “authority” to “regulate

issues related to establishment worker safety.” 84 Fed. Reg. at 52305. But USDA’s authorizing

statute does not bar it from considering the impacts of its actions on worker safety. Indeed, federal

agencies regularly consider the consequences of their actions on workers, small businesses, states,

Indian tribes, and other groups, even when relevant statutes do not explicitly require them to

consider the impacts on those groups.

       4.      For decades, USDA has considered its actions’ impacts on worker safety. Even in

the notice of proposed rulemaking for this Rule, USDA “recognize[d] that evaluation of effects of



                                                   2
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 3 of 20



line speed on food safety should include the effects of line speed on establishment employee

safety.” USDA, Proposed Rule, Modernization of Swine Slaughter Inspection, 83 Fed. Reg. 4780,

4796 (Feb. 1, 2018) (NPRM). USDA has not explained or even acknowledged its reversal of

position.

       5.        USDA’s failure to consider the impacts of its actions on worker safety was arbitrary

and capricious, as was its failure to acknowledge and explain its departure from past practice

considering such impacts.

       6.        USDA has also violated both the APA and the Federal Meat Inspection Act

(FMIA), 21 U.S.C. § 601 et seq., with respect to its changes to the online inspection system.

Commenters advised the agency that the reduction in number of federal inspectors on the lines

would put consumer and worker health and safety at risk, and the agency’s rejection of these

comments was based on a methodologically flawed analysis. Moreover, USDA failed to

meaningfully rebut the conclusion that FSIS inspectors cannot conduct the “critical appraisal” of

each animal carcass required by the FMIA when their numbers are reduced and line speeds are

unlimited.

       7.        Because USDA failed to comply with the requirements of reasoned decisionmaking

in issuing the Rule, and because the Rule is also inconsistent with Congress’s mandate to USDA,

as set forth in the FMIA, the Rule should be declared arbitrary, capricious, and contrary to law,

and set aside.

                                  JURISDICTION AND VENUE

       8.        This Court has jurisdiction under 28 U.S.C. § 1331.

       9.        Venue is proper in this district pursuant to 28 U.S.C. § 1391 (e)(1) because Plaintiff

United Food and Commercial Workers Union, Local No. 663 resides in this district.



                                                   3
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 4 of 20



                                            PARTIES

       10.     Plaintiff United Food and Commercial Workers Union, Local No. 663 is a labor

organization headquartered in Brooklyn Center, Minnesota. Local 663 has more than 13,000

members in a variety of industries in Minnesota and Iowa, including approximately 1,900 members

who work at the JBS USA swine slaughter and processing plant in Worthington, Minnesota. The

JBS plant is subject to the Rule, and is one of the 40 high-volume establishments that USDA has

stated it expects to increase its line speeds and change inspection methods pursuant to the Rule.

See 84 Fed. Reg. at 52322. The maximum line speed at that plant is currently 1,106 head per hour

on the slaughter lines. That plant has recently begun the process of adding coolers and expanding

the kill floor and loading docks, which would allow it to increase the line speed.

       11.     Plaintiff United Food and Commercial Workers Union, Local No. 440 is a labor

organization headquartered in Denison, Iowa. Local 440 has more than 1,200 members in a variety

of industries in western Iowa, including approximately 1,100 members who work at the Smithfield

swine slaughter and processing plant in Denison. The Smithfield plant is subject to the Rule, and

is one of the 40 high-volume establishments that USDA has stated it expects to increase its line

speeds and change inspection methods pursuant to the Rule. See 84 Fed. Reg. at 52322. The

maximum line speed at that plant is currently 1,106 head per hour on the slaughter lines. Plant

management has expressed a desire to remodel its facilities in a manner that would allow it to

increase the line speed.

       12.     Plaintiff United Food and Commercial Workers Union, Local No. 2 is a labor

organization headquartered in Bel Aire, Kansas. Local 2 has more than 13,000 members in a

variety of industries in Kansas, Missouri, and Oklahoma. Local 2 represents production workers

in two different swine slaughter and processing plants that are subject to the Rule, and both are



                                                 4
       CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 5 of 20



among the 40 high-volume establishments that USDA has stated it expects to increase its line

speeds and change inspection methods pursuant to the Rule. See 84 Fed. Reg. at 52322. Local 2

represents approximately 2,500 workers at a Triumph Foods plant in St. Joseph, Missouri, where

the maximum line speed is currently 1,106 head per hour on the slaughter lines. That plant’s current

layout indicates it has the ability to increase its line speeds should the Rule go into effect. Local 2

represents approximately 2,100 workers at a Seaboard Foods plant in Guymon, Oklahoma, where

the maximum line speed is also currently 1,106 head per hour on the slaughter line. Plant

management in Guymon has indicated it plans to expand its facilities in a manner that would allow

it to increase the line speed.

        13.     Plaintiff United Food and Commercial Workers International Union (UFCW) is an

international labor organization, headquartered in Washington, DC. It has approximately 1.3

million members, including approximately 31,000 who work in the hog slaughter and processing

industry, at 17 of the 40 high volume establishments that USDA has stated it expects to implement

the Rule. See 84 Fed. Reg. at 52322. UFCW’s members handle 71 percent of all hogs slaughtered

and processed in the United States. Members of UFCW Local 663, UFCW Local 440, and UFCW

Local 2 are also members of UFCW.

        14.     Defendant U.S. Department of Agriculture is an agency of the United States within

the meaning of the APA. It is responsible for implementing certain provisions of the FMIA and

the Humane Methods of Slaughter Act (HMSA) relevant to this action, and issued the rule at issue

in this case.




                                                  5
       CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 6 of 20



                                            FACTS

Statutory Background

       15.    In 1906, in response to a crisis of public confidence in the sanitation of the

meatpacking industry, President Theodore Roosevelt appointed a special committee to investigate

conditions in the industry. That committee’s report, referred to as the Neill-Reynolds Report,

described unhealthy and dangerous conditions in meatpacking plants and found that these unsafe

and unsanitary working conditions made “the health and comfort of the employees … impossible,

and the consumer suffers in consequence.” H.R. Doc. No. 59-873 at 8 (1906); see also id. at 9–10

(finding working conditions were “a constant menace not only to [the workers’] own health, but

to the health of those who use the food products prepared by them”).

       16.    President Roosevelt transmitted the Neill-Reynolds Report to Congress in June

1906, along with a request for the “immediate enactment into law of provisions which will enable

the Department of Agriculture adequately to inspect the meat and meat-food products entering into

interstate commerce and to supervise the methods of preparing the same, and to prescribe the

sanitary conditions under which the work shall be performed.” In response, Congress enacted the

Federal Meat Inspection Act of 1906, Pub. L. 59-382 (1906), codified at 21 U.S.C. §§ 601 et seq.

       17.    The FMIA, as amended, contains numerous provisions relating to the inspection,

processing, and packaging of meat products. The statute requires examination of animals by

federal inspectors prior to slaughter, post-mortem, and before entering any slaughtering or

packaging establishment. 21 U.S.C. §§ 603–05. The FMIA also establishes requirements for the

labeling of meat food products. Id. § 607. The FMIA also gives the Secretary of Agriculture the

power to regulate meat processing establishments, including the conditions at these plants. Id. §

608.



                                               6
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 7 of 20



       18.     For pre-mortem inspections, the FMIA provides: “the Secretary shall cause to be

made, by inspectors appointed for that purpose, an examination and inspection of all amenable

species before they shall be allowed to enter into any slaughtering, packing, meat-canning,

rendering, or similar establishment, in which they are to be slaughtered.” 21 U.S.C. § 603(a)

(emphases added).

       19.     For post-mortem inspections, the statute provides that “the Secretary shall cause to

be made by inspectors appointed for that purpose a post mortem examination and inspection of

the carcasses and parts thereof of all amenable species to be prepared at any slaughtering, meat-

canning, salting, packing, rendering, or similar establishment.” Id. § 604 (emphases added).

       20.     Fifty years after the FMIA was enacted, Congress enacted the Humane Methods of

Slaughter Act of 1958, Pub. L. No. 85-765, codified at 7 U.S.C. §§ 1901 et seq. (HMSA). The

HMSA declared a policy of avoiding needless suffering and ensuring that animals were

slaughtered only by humane methods. To achieve those goals, it authorized the Secretary to

investigate and determine humane methods of slaughter and to designate permissible methods of

slaughter and handling of livestock. Id. § 1904.

       21.     In enacting the HMSA, Congress stated its finding “that the use of humane methods

of in the slaughter of livestock … results in safer and better working conditions for persons

engaged in the slaughtering industry.” 7 U.S.C. § 1901.

Regulatory Background

       22.     Pursuant to the FMIA and HMSA, the USDA has promulgated regulations

concerning the processing and inspection of swine.

       23.     Swine slaughtering and processing plants in the U.S. are organized around “lines,”

which ferry animals through facilities through the various stages of the slaughtering and



                                                   7
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 8 of 20



disassembling process. The “line speed” refers to lines’ rate of operation and is measured in hogs

per hour.

       24.       For decades, USDA’s regulations have recognized the relationship between line

speeds and the statutory mandates of the FMIA and HMSA. See, e.g., Consumer & Mktg. Serv.,

USDA, Final Rule, Revision Pursuant to Wholesome Meat Act, 35 Fed. Reg. 15552, 15562 (Oct.

3, 1970), codified at 9 C.F.R. § 307.4 (“All slaughtering of livestock and preparation of products

shall be done with reasonable hours, and with reasonable speed, the facilities of the establishment

being considered.”); USDA, Final Rule, Cattle & Swine Post-Mortem Inspection Procedures &

Staffing Standards, 47 Fed. Reg. 33673, 33676 (Aug. 4, 1982), codified at 9 C.F.R. § 310.1 (“The

inspector in charge shall have the authority to require the establishment to reduce slaughter line

speeds where, in his judgment, the inspection procedure cannot be adequately performed at the

current line speed.”).

       25.       For the past thirty-four years, regulations have set a maximum speed for swine

slaughter lines. The maximum speed is tied to the number of online, federally-employed inspectors

and the type of swine being slaughtered, topping out at a rate 1,106 head per hour for hog slaughter

lines, with seven on-line FSIS inspectors. See USDA, Final Rule, Swine Post-Mortem Inspection

Procedures & Staffing Standards, 50 Fed. Reg. 19900, 19903 (May 13, 1985), codified at 9 C.F.R.

§ 310.1(b)(3).

The Experience of Swine Slaughter Workers

       26.       Even with the protections provided by statute and regulation, work in swine

slaughter facilities remains very dangerous to workers, including Plaintiffs’ members.

       27.       Meatpacking workers have the highest rate of occupational illnesses of any private

industry in the county. See Comments from the National Employment Law Project, Apr. 30, 2018,



                                                 8
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 9 of 20



FSIS-2016-0017-76250 at 2 (NELP Comments); Comments from the American Public Health

Association, Occupational Health & Safety Section, May 1, 2018, FSIS-2016-0017-61127 at 2

(APHA Comments). The Bureau of Labor Statistics has found that meatpacking workers suffer

injuries and illnesses at a rate that is 2.3 times higher than the average for all private industries;

they suffer occupational illnesses alone at a rate that is more than 17 times higher than the national

average for all industries, public and private. NELP Comments at 2 (citing Bureau of Labor

Statistics, Employer-Reported Workplace Injuries and Illnesses (Annual) (Nov. 8, 2018),

https://www.bls.gov/web/osh.supp.toc.htm).

       28.     The nature and prevalence of injuries to meatpacking workers is well-documented

in the rulemaking record. Many worker injuries are caused by the repetitive forceful nature of the

work they perform, which leads to repetitive stress injuries like carpal tunnel syndrome and

tendonitis. Studies have repeatedly shown that increased line speed rates lead to increased rates of

these injuries due to the increase in the number of repetitive forceful motions required. See id.;

Comments from UFCW, May 2, 2018, FSIS-2016-0017-8009 at 6–7 (UFCW Comments)

(collecting sources); AOEC Comments at 3 (discussing studies); APHA Comments at 4 (same);

see also GAO Report, Additional Data Needed to Address Continued Hazards in the Meat &

Poultry Industry, GAO-16-337 (Apr. 2016), https://www.gao.gov/assets/680/676796.pdf.

       29.     Workers are also at significant risk of lacerations or other injuries caused by knives

and blades. See, e.g., Perry Comments (collecting studies); NELP Comments at 4 (same). Risk of

these injuries also increases when line speeds increase, as workers are placed closer together and/or

are using sharp knives more quickly. Id.

       30.     In light of the high injury rates in the industry, the Occupational Safety and Health

Administration (OSHA) has long encouraged plants to adjust line speeds and take other steps to



                                                  9
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 10 of 20



reduce the number of repetitions per employee in order to decrease worker injury rates. See, e.g.,

Ergonomics Program Management Guidelines for Meatpacking Plants, Occupational Safety and

Health Administration 3123 (1993), https://www.osha.gov/Publications/OSHA3123/3123.html,

cited in Comments from Public Citizen, May 2, 2018, FSIS-2016-0017-80154, at 4.

       31.     OSHA does not regulate line speeds at swine slaughter plants. Only USDA

regulates line speeds at those plants.

       32.     Swine slaughter workers across the United States have regularly reported extreme

pressure to work as fast as possible.

       33.     Local 663 members who work on the slaughter lines are regularly diagnosed with

carpal tunnel syndrome as a result of the repetitive motions required by their work. They also

commonly suffer lacerations, and one recent injury resulted in an amputation. Local 663 members

also suffer from knee, back, shoulder, and neck injuries as a result of their work on the slaughter

lines in Worthington.

       34.     Local 440 members have experienced similar injuries, including lacerations, and

many have been diagnosed with cumulative trauma from repetitive motion.

       35.     Local 2 workers in both the St. Joseph and Guymon plants frequently suffer from

carpal tunnel, back, and shoulder issues as a result of their work on the slaughter lines.

Proposed Rule

       36.     On February 1, 2018, USDA published in the Federal Register a notice of proposed

rulemaking (NPRM) announcing that it intended to amend federal meat inspection regulations for

hog slaughter establishments. 83 Fed. Reg. 4780, 4780. The NPRM set a deadline for public

comments of April 2, 2018, which was subsequently extend to May 2, 2018.




                                                 10
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 11 of 20



       37.     The main elements of the proposed “New Swine Inspection System” are a

revocation of maximum line speeds; a reduction of the number of FSIS online inspectors and their

replacement with offline inspectors; and a requirement that plants use their own employees to

inspect animals on the line before FSIS ante-mortem inspection and screen out defective and

contaminated animals.

       38.     When issuing the NPRM, USDA “recognize[d] that evaluation of the effects of line

speed on food safety should include the effects of line speed on establishment employee safety.”

83 Fed. Reg. at 4796. This was consistent with USDA’s historical consideration of the impact of

its rules under the FMIA and HMSA on worker safety. USDA thus requested comment on “the

effects of faster line speeds on worker safety.” Id. at 4796. The agency also claimed to have

conducted a review of injury rates in the plants that participated in the HAACP-Based Inspection

Models Project (HIMP), which served as a model for the proposed rule. Id. It claimed that its

“preliminary analysis” of 5 HIMP and 24 non-HIMP plants “show[ed] that HIMP establishments

had lower mean injury rates than non-HIMP establishments.” Id. When it issued the NPRM, USDA

did not make this analysis, or the underlying data, available to the public.

       39.     Both via comments and other communications with USDA, several entities

requested that USDA produce its analysis, methodology, and data it relied upon, and extend the

comment period, so that interested members of the public could analyze the data themselves and

meaningfully comment on it. As one commenter put it, “How can the public comment on a review

when there is no study publicly available to review?” Comments from Worksafe, May 1, 2018,

FSIS-2016-0017-79029, at 2 (Worksafe Comments).

       40.     USDA did not produce the data during the comment period.




                                                 11
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 12 of 20



       41.     More than 83,000 comments on the NPRM were submitted to USDA, including

multiple comments explicitly addressing the workplace safety implications of the proposed rule.

The comments included submissions from occupational health and safety experts. See, e.g.,

Comments from the National Council for Occupational Safety and Health, May 8, 2018, FSIS-

2016-0017-80482 (NCOSH Comments); Perry Comments; APHA Comments; AOEC Comments;

Comments from Professor David Michaels, Apr. 30, 2018, FSIS-2016-0017-74002; Comments

from the American College of Occupational and Environmental Medicine, Apr. 24, 2018, FSIS-

2016-0017-56898; Worksafe Comments.

       42.     In addition to stating that USDA had not provided them with sufficient information

to comment on the agency’s purported “analysis,” these comments pointed to a variety of

methodologically rigorous, credible scientific studies showing that increased line speeds lead to

increased rates of both repetitive stress injuries and lacerations, and that the elimination of line

speed caps would increase the risk of harm to workers’ lives and safety. See, e.g., Perry Comments;

APHA Comments at 3–7; UFCW Comments at 6; NELP Comments.

       43.     Several commenters emphasized the harms that reducing the presence of

government-trained food inspectors on the lines would cause to worker and food safety. See NELP

Comments; Comments from Food & Water Watch, May 2, 2018, FSIS-2016-0017-82026 (FWW

May 2 Comments).

       44.     Several commenters brought to USDA’s attention that the NPRM’s discussion of

the costs and benefits of the proposed rule did not include the costs of worker injuries and illnesses.

See, e.g., NELP Comments at 5; Comments from Economic Policy Institute, May 8, 2018, FSIS-

2016-0017-75969, at 4 (EPI Comments).




                                                  12
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 13 of 20



       45.     Several commenters wrote that the elimination of maximum line speeds would be

contrary to the FMIA, because FSIS inspectors would be unable to conduct the required “critical

appraisal” of each hog at increased line speeds—particularly if the number of federal inspectors

were significantly cut. They explained that the FMIA and HMSA require inspection of each animal

by a FSIS inspector, and a meaningful inspection cannot occur at unlimited line speeds with a

reduced number of FSIS inspectors. See, e.g., FWW May 2 Comments at 3; Comments from

Government Accountability Project, April 30, 2018, FSIS-2016-0017-82119, at 2 (GAP

Comments). These comments explained that plant-employee inspectors do not adequately protect

the integrity of the process. See FWW May 2 Comments at 33.

Post-Comment Developments

       46.     Multiple groups submitted Freedom of Information Act (FOIA) requests for

USDA’s purported worker safety analysis, but USDA did not provide the information before the

comment period closed. On September 21, 2018, more than four months after the close of the

comment period, FSIS released the materials in response to a FOIA request.

       47.      Two experts from Texas State University, one an occupational health expert and

one an expert in statistical analysis, analyzed these newly-revealed materials and concluded that it

was “impossible for FSIS to draw any statistically valid conclusion about worker injury rate

differences in HIMP versus traditional plants” based on the data it studied. Celeste Monforton &

Phillip W. Vaughan, Review of the Analysis Prepared by the Food Safety Inspection Service

(USDA/FSIS)     of   Plant   Employee-Injury     Rates    at   Swine   Slaughtering    Operations,

https://www.nelp.org/wp-content/uploads/Monforton-Vaughan-Review-USDA-FSIS-Injury-

Data.pdf. The experts identified three main flaws in USDA’s analysis: (1) an insufficient sample




                                                13
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 14 of 20



size; (2) a methodology for comparisons that would make “[s]tatisticians [] likely [] to scratch their

heads”; and (3) the lack of a truly random sample.

       48.     Multiple stakeholders shared these findings and other critiques of USDA’s analysis

with USDA, and they requested that USDA reopen the rulemaking docket to add the underlying

data and analysis, and reopen the comment period so that members of the public could provide

comment and potentially conduct more detailed analyses of the raw data.

       49.     USDA denied these requests, asserting that a link it provided in connection with

the NPRM had been sufficient to allow members of the public to respond to the agency’s analysis.

That link, however, had contained only aggregate industry-wide data, which did not allow

members of the public to do the analysis that USDA purported to do and did not provide

information about USDA’s methodology in making those comparisons.

       50.     Upon the request of 17 members of Congress, the USDA Office of Inspector

General (OIG) has launched an investigation into USDA’s conduct throughout the rulemaking,

including its failure to disclose the data it relied upon in the NPRM and the flawed analysis it

undertook.

Final Rule

       51.     On October 1, 2019, USDA published the final Swine Slaughter Rule in the Federal

Register, with an effective date of December 2, 2019. 84 Fed. Reg. at 52300.

       52.     Consistent with the NPRM, the final rule eliminated maximum line speed, shifted

online inspection responsibility from federal employees to plant employees, and adopted a 40

percent reduction in the number of federal inspectors on each line.

       53.     In the preamble to the Rule, USDA addressed its refusal to publish the data and

analysis of worker safety on which it relied in the NPRM, stating that “all the information that



                                                 14
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 15 of 20



FSIS used in its analysis is publicly available.” 84 Fed. Reg. 52305. USDA did not acknowledge

the point made by commenters that the NPRM did not provide members of the public either

sufficient information to determine what publicly available information the purported analysis

relied on or sufficient information as to the methodology used.

       54.       USDA did not address any of the comments that identified flaws in USDA’s

analysis of worker safety.

       55.       In the Rule, USDA disclaimed reliance on the analysis of worker safety to which it

had referred in the NPRM. 84 Fed. Reg. at 52305. Rather, it simply stated that, “while FSIS

recognizes that working conditions is an important issue, the Agency does not have authority to

regulate issues related to establishment worker safety. OSHA is the federal agency with statutory

and regulatory authority to promote workplace safety and health.” Id.

       56.       USDA did not state that it lacked authority to consider the impact of its actions on

worker safety.

       57.       USDA did not address the connection between worker safety and food safety,

which was explicitly noted by several commenters. See, e.g., Comments from Consumer

Federation of America, May 2, 2018, FSIS-2016-0017-81413, at 16. USDA did not dispute that

connection.

       58.       USDA did not acknowledge or explain its reversal of position from the NPRM as

to the need to consider the Rule’s impact on worker safety, nor did it acknowledge the numerous

prior rulemakings in which it considered the impacts of its actions on worker safety.

       59.       USDA did not address the detailed comments explaining that it has authority to

“regulate” with respect to issues of worker safety, including a legal opinion from the Office of the

Solicitor of Labor. See Michaels Comments at 2–5, App’x 2, App’x 3.



                                                  15
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 16 of 20



       60.     In its preamble discussion in the Rule about the elimination of maximum line

speeds, USDA noted the extensive expert evidence in the record that showed that the elimination

of line speed maximums would lead to a significantly increased risk of injury to workers. 84 Fed.

Reg. at 52314–15. It did not note any contrary studies, though it noted that a single plant owner

claimed it had not found a correlation between line speed and worker injury. Id.

       61.     Rather than address this evidence, USDA’s again stated that it lacked authority to

regulate worker safety. 84 Fed. Reg. at 52315.

       62.     While stating that, under statute, USDA could “solely” consider consumer health

and welfare in issuing regulations, 84 Fed. Reg. at 52315, USDA considered other factors, such as

“remov[ing] unnecessary regulatory obstacles to industry innovation” for its rule, see 84 Fed. Reg.

at 52302. See also id. at 52312 (citing authority to change regulations to reduce “regulatory

burdens on industry”); id. at 52319 (making changes from proposed rule in response to “concerns

about the regulatory burden”).

       63.     USDA did not address any of the commenters’ suggested modifications to

ameliorate the impact of its action on worker safety.

       64.     USDA dismissed concerns about the inability of a reduced number of line

inspectors to conduct critical appraisals of animals at unlimited speeds by noting that the remaining

inspectors would retain authority to slow the line speed. See 84 Fed. Reg. at 52312.

       65.      USDA did not include in the Rule any training requirement for workers that would

take on inspection duties. See 84 Fed. Reg. at 52313.

       66.     Despite USDA’s statement that it “lacks authority” to regulate issues related to

worker safety, and its refusal to consider the impact of its actions on worker safety with respect to

the elimination of line speeds and the changes to the inspection model, the Rule includes a



                                                 16
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 17 of 20



requirement that each plant annually submit an “attestation … that it maintains a program to

monitor and document any work-related conditions of establishment workers, and that the program

includes” various elements. See 84 Fed. Reg. at 52315; 52349 (new 9 C.F.R. § 310.27).

        67.       The Rule’s cost-benefit analysis did not consider the costs associated with worker

injury. See 84 Fed. Reg. at 52338–39.

        68.       USDA’s conclusions that the elimination of maximum line speeds and changes to

the inspection model will not negatively impact food safety were not supported by reasoned

analysis or evidence in the record.

Impact of the Rule

        69.       In the Rule, USDA stated that it expects forty high-volume establishments to adopt

the New Swine Inspection System.

        70.       The plants in which members of Local 663, Local 440, and Local 2 work are among

these forty establishments. Workers at an additional thirteen of these forty plants are members of

other UFCW locals.

        71.       In the Rule, USDA assumed that these forty plants would increase their maximum

line speed by 12.49 percent. 84 Fed. Reg. at 52335.

        72.       The Rule substantially harms Plaintiffs’ members by permitting Plaintiffs’

employers to increase line speeds without limit, putting their members at substantially increased

risk of injury.

        73.       Plaintiffs’ members will also be harmed by the reduction of federal inspectors on

the line. Both under the old regime and the new regime, federal inspectors have the authority to

order a line speed to be reduced for a variety of reasons. With fewer inspectors observing the lines,

inspectors are less likely to observe dangerous conditions and to halt the line when necessary to



                                                  17
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 18 of 20



protect workers. See, e.g., Christopher Collins, “Under Mindy Brashears’ Leadership, USDA Will

Let Swine Slaughter Facilities Go Hog Wild,” Texas Observer, Mar. 26, 2019,

https://www.texasobserver.org/under-mindy-brashears-leadership-usda-will-let-swine-slaughter-

facilities-go-hog-wild/ (noting interview with HIMP inspector).

                                 FIRST CAUSE OF ACTION
                  (Violation of the APA – Elimination of Line Speed Limits)

        74.    USDA’s failure to consider overwhelming record evidence that indicates that faster

line speeds subject workers to substantially increased risk of injury was arbitrary and capricious.

By eliminating limits on line speeds while failing to consider an important aspect of the problem,

USDA did not engage in reasoned decisionmaking.

        75.    USDA’s suggestion that it “lacked authority” to consider harms to workers was

incorrect as a matter of law and rendered its decision to eliminate limits on line speeds arbitrary

and capricious.

        76.    USDA’s failure to acknowledge and explain its reversal of position as to its

authority to consider harms to workers rendered its decision to eliminate limits on line speeds

arbitrary and capricious.

        77.    Because USDA’s elimination of limits on line speeds is arbitrary and capricious,

the Rule should be set aside pursuant to 5 U.S.C. § 706(2)(A).

                                SECOND CAUSE OF ACTION
                     (Violation of the APA – Reduction of FSIS Inspectors)
        78.    The FMIA requires FSIS inspectors to conduct a critical appraisal of each animal

on the line.

        79.    By reducing the number of on-line agency inspectors by forty percent, while

allowing unlimited line speeds, the Rule does not ensure an adequate number of inspectors to

conduct the required critical appraisal.

                                                18
      CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 19 of 20



       80.     Because USDA’s forty percent reduction in the number of inspectors thus violates

the FMIA, the Rule should be set aside pursuant to 5 U.S.C. § 706(2)(A).

                                  THIRD CAUSE OF ACTION
                      (Violation of the APA – Reduction of FSIS Inspectors)

       81.     USDA failed to provide an adequate rationale for its decision to reduce the number

of federal inspectors by forty percent and to replace them with employees.

       82.     USDA failed to acknowledge comments explaining the impact of the reduction of

federal inspectors on worker safety.

       83.     USDA’s forty percent reduction in the number of inspectors is arbitrary and

capricious, in contravention of the APA, and thus the Rule should be set aside pursuant to 5 U.S.C.

§ 706(2)(A).

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

       (A) Declare that the Rule arbitrary, capricious, and contrary to law;

       (B) Set aside the Rule;

       (C) Enjoin defendant from implementing the Rule;

       (D) Award Plaintiffs their costs and expenses, including reasonable attorney’s fees and

expert witness fees; and

       (E) Grant such other relief as this Court deems just and proper.

Dated: Oct. 7, 2019                                  Respectfully submitted,

                                                     s/ Timothy J. Louris
                                                     Timothy J. Louris (#391244)
                                                     MILLER O’BRIEN JENSEN, P.A.
                                                     120 South Sixth Street, Suite 2400
                                                     Minneapolis, MN 55402
                                                     (612) 333-5831
                                                     tlouris@mojlaw.com

                                                19
CASE 0:19-cv-02660-JNE-TNL Document 1 Filed 10/07/19 Page 20 of 20




                                     Adam R. Pulver*
                                     Nandan M. Joshi*
                                     PUBLIC CITIZEN LITIGATION GROUP
                                     1600 20th Street NW
                                     Washington, DC 20009
                                     (202) 588-1000
                                     apulver@citizen.org

                                     Sarai K. King*
                                     UNITED FOOD & COMMERCIAL
                                     WORKERS INTERNATIONAL UNION,
                                     AFL-CIO, CLC
                                     1775 K Street, NW
                                     Washington, DC 20006-1598
                                     (202) 223-3111
                                     sking@ufcw.org

                                     Counsel for Plaintiffs

                                     *Pro hac vice motions forthcoming




                                20
